IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Derrick Lawson,                           :
                          Petitioner      :
                                          :
               v.                         :          No. 1298 C.D. 2020
                                          :
Pennsylvania Parole Board,                :
                        Respondent        :


PER CURIAM                              ORDER


               NOW, February 24, 2022, upon consideration of Petitioner’s

application for reconsideration, the application is denied.